I concur in the views expressed and the result reached in the prevailing opinion.
The salient facts, as I view them, are that the appellant, before a justice of the peace September 27, 1927, pleaded guilty to a charge of unlawfully having intoxicating liquor in his possession. Just what judgment was rendered or sentence pronounced on the plea is not of record, except as shown by a nunc pro tunc entry made in the justice's docket, as presently indicated, more than five months after the plea. It, however, is said the justice, in the habeas corpus proceeding, testified that he, when the plea was made, orally pronounced a sentence that the accused pay a fine of $75 or serve 75 days in the city jail. But no record entry or memorial or memorandum was made of it, other than an indorsement by the justice on a copy of the complaint: "Plead guilty. Fined $75.00 or 75 days in jail. Pd. $25.00."
The record further shows that at that time a bond or undertaking, with two good and sufficient sureties, was given and accepted by the justice, by the terms of which the sureties promised to pay the remaining fine of $50 within 30 days, if the accused failed to pay it, and, if the *Page 130 
accused was not then in fact discharged from custody, he was permitted to go hence without delay. There the matter rested until more than five months thereafter, when the justice issued a commitment upon which the accused was arrested by the city marshal and held in custody. At such time it was made to appear that the balance of the fine was not paid, but it was not made to appear that any notice was given the sureties that the accused had not paid it, or that any request was made of the sureties to pay it.
On a petition filed by the accused, on allegations of an unlawful detention and restraint, the district court issued a writ of habeas corpus. On the hearing thereof it was held that the accused was unlawfully detained and restrained, and hence was discharged without day. It is not clearly made to appear the grounds or reasons for the unconditional discharge, except, as urged, that the ruling was largely based on the ground that the justice had not rendered or entered a judgment in the cause upon which a commitment could lawfully issue. Up to that time there was no entry or memorial of the rendition or entry of any judgment. After the accused was unconditionally discharged by the district court, and on the same day, March 8, 1928, the justice, without notice, motion, or consent, sua sponte, made this entry in his docket:
"Sept. 27, 1927. Defendant brought into court. Complaint read to defendant and having been duly advised of all legal rights he entered a plea of guilty. The defendant duly waived time for passing the sentence and consented that sentence be passed upon him at that time. Whereupon the defendant was sentenced to pay a fine of $75.00 or serve 75 days in the city jail. $25.00 of said fine was paid. The court granted a stay of execution for ten days upon the defendant furnishing a bond signed by two good and sufficient sureties."
The entry on its face appears to have been made "September 27, 1927," though admittedly and indisputably it was not made until March 8, 1928, more than five months thereafter, and after the accused was discharged on the *Page 131 
habeas corpus proceeding. The justice thereupon issued another commitment, upon which the accused was again arrested and held in custody by the city marshal. The accused again applied for and was granted a writ of habeas corpus. On that hearing the district court refused to discharge him. The reason for such refusal is said to be that the second commitment was issued on a proper and valid judgment, and hence the accused was not unlawfully held or restrained of his liberty.
Comp. Laws Utah 1917, § 9422, of the Criminal Code of Procedure of Justices' Courts, provides that "a docket must be kept by the justice of the peace, in which must be entered each action, and the proceedings of the court therein." By section 9449 the justice, on a plea of guilty, or on a verdict of guilty, is required to appoint a time for rendering judgment, which, unless waived, must not be more than two days nor less than six hours after the plea or verdict. It is the general rule and the weight of judicial authority that a justice's judgment, rendered at an unauthorized time or place, is generally held to be void, unless the parties have consented that it be so rendered. 35 C.J. 672. In 16 R.C.L. 385, it is stated that by the great weight of authority a statute of such nature is mandatory, and where a justice of the peace fails to observe it and renders a judgment at a later date, the judgment is invalid. Both authors, however, state that there are cases to the contrary, but that such holdings are not the weight of authority.
As to that, I am, however, to some extent precluded by the case of Kolb v. Peterson, 50 Utah 450, 168 P. 97, where it was held that a judgment entered by a justice of the peace six days after sentence was pronounced or rendered was not invalid; the court, however, observing that the judgment ought to have been entered as soon as practicable after sentence was pronounced. Because the holding seems to be against the weight of authority, and because the cases in the main cited to support the ruling do not support it, the cited authorities, 15 R.C.L. 578, and 23 Cyc. 838, 839, *Page 132 
relating to courts of record and of general jurisdiction and courts of terms, which a justice court in our jurisdiction is not, Coleman v. Roberts, 113 Ala. 323, 21 So. 449, 36 L.R.A. 84, 59 Am. St. Rep. 111, relating to a different situation, andHolmes v. Pennsylvania R. Co., 74 N.J.L. 469, 66 A. 412, 12 Ann. Cas. 1031, which does not relate even to the subject, I think the holding should be strictly confined to the particular facts of the case before the court, and in no sense extended by implication. I thus accept the holding that a judgment should be entered as soon as practicable after sentence is pronounced or judgment rendered, and that a judgment entered six days thereafter is not for that reason ipso facto invalid. But I am not willing, neither am I required, to carry the holding any further.
Technically, I recognize a distinction between the rendition of a judgment and the entry of it, and that ordinarily the one is a judicial and the other a ministerial act. But in a case tried to a court, or to a justice of the peace, there must be some proper and legal memorial of the rendition of a judgment, entry in the minutes of the court, or by some memorandum or document filed in the cause, or by some other memorial. Where no judgment has been entered, and where there are no minutes of the court or other memorials made or filed with the papers in the cause to show the kind of judgment rendered, the evidence of the rendition of it cannot be carried merely in the breast of the court, nor made to depend upon his memory, which as occasions may arise may become slippery or biased. When a judgment is authoritatively and properly entered, it itself becomes the memorial, and ordinarily the uncontestable evidence of it. But, in the absence of a statute to the contrary, in a case tried to a court or to a justice of the peace, the general rule is that for most purposes an entry or record of the judgment is necessary to its completion. Gunn v. Plant, 94 U.S. 664, 24 L. Ed. 304. And inThompson v. Superior Court, 161 Cal. 329, 119 P. 98, it is held that in a justice court the judgment is not rendered until it is entered, and that there *Page 133 
is no other way to render a judgment in such a court, as the only memorial which the justice is required to keep is his docket.
While the statute there was somewhat different from our statute, yet the principle in hand is no different. However, I need not go that far. I need but go to the extent that there must be some memorial of the rendition of the judgment other than the mere memory of the justice. The memorandum made by the justice on the copy of the complaint does not suffice for such purpose. It is a familiar maxim that what ought to be of record must be shown by record, and by the right record. The record which the justice is required to keep is his docket, and, as the authorities say, that ordinarily is his only legal and authoritative memorial, and therein must be entered all of the proceedings of the court in the cause. Brown v. Bonds, 125 Ga. 833, 54 S.E. 933. It is the judgment record which is intended to afford the interested parties official notice of all orders made and proceedings had in the cause and the existence of judgments, and to enable them to take such further steps in the case as may be necessary or desired. To permit a justice five months after the claim of a rendition of a judgment viva voce, without a docket, without a minute entry, without a memorial, and without a record of any kind, to assert the kind of judgment orally rendered in a case, is bound to lead to controversies and uncertainties. As well call the bailiff or other attendants in babbling tongues to dispute him.
Assuming, as in effect was held in Kolb v. Peterson, supra, that a judgment, to be valid, need not be entered within two days after plea or verdict, but may be entered as soon as practicable after sentence, and that it may be done six days thereafter, how stands the case? The courts holding that a judgment is not invalid, though not entered within the prescribed statutory time, if made as soon as practicable and without unnecessary delay, nevertheless in effect hold that it must be entered as nearly contemporaneous *Page 134 
with the fact or proceeding recorded as practical. In Coleman
v. Roberts, 113, Ala. 323, 21 So. 449, 36 L.R.A. 84, 59 Am. St. Rep. 111, it was held that an entry of a judgment of contempt committed in the presence of the justice in the course of a trial was not required to be entered before the court adjourned the proceedings of the trial for the day. In Mundy v. Kern,74 Wash. 477, 133 P. 1035, a delay of ten days was held not unreasonable. In Cross v. Gall, 65 W. Va. 276, 64 S.E. 533, where a judgment was entered within a few days after its rendition, it was held to be entered within a reasonable time. So in Hickey v. Hinsdale, 8 Mich. 273, 77 Am. Dec. 450, andSaunders v. Tioga Mfg. Co., 27 Mich. 520, where it was entered within two or three days, and in Davis v. Simma,14 Iowa 154, 81 Am. Dec. 462, and in Knox v. Nocoli,97 Iowa 687, 66 N.W. 876, where the judgment was entered the next morning. But in Warrall v. Chase  Co., 144 Iowa 665,123 N.W. 338, where the judgment was not entered until three days, it was held invalid. And in Tomlinson v. Litze, 82 Iowa 32,47 N.W. 1015, 31 Am. St. Rep. 458, it was held that a judgment entered more than ninety days was void.
But what shall be said of the proceeding here, where no judgment was entered and no memorial of the rendition of any judgment made or entered until more than five months after plea, and where it is quite apparent that, when it was entered, it was not entered to conform with what was in fact done, but to overcome the ruling of the district court discharging the accused on the first habeas corpus hearing. The docket entry admittedly made by him March 8, 1928, is both a rendition and entry of a judgment. In courts of record and of general jurisdiction it is common practice in term time, or even after term, to order entries of judgments nunc pro tunc. But usually such orders are made on notice and motion, especially if made after term time. Certainly a justice of the peace, on a delay of more than five months, ought not to be permitted to make a nunc pro *Page 135 
tunc entry of the rendition and entry of a judgment without motion or notice or consent. If no judgment was rendered by him before the entry was made, he certainly had no right to render one more than five months after plea, unless upon postponement or with the consent of the parties. Whatever judgment was rendered by him contemporaneously with the plea, or within two days thereafter could not be changed or interfered with, or new conditions imposed, without the consent of the accused. 35 C.J. 677.
So far as made to appear, the only sentence pronounced or judgment rendered contemporaneously with the plea was that the accused pay a fine of $75 or serve 75 days in the city jail, and that, as has been seen, rests upon no memorial, but merely on the memory of the justice. The memorandum indorsed by him on the copy of the complaint imports no more. The undertaking which was filed and accepted by the justice implies no more. The undertaking was an unconditional promise to pay the balance of the fine within 30 days, if it was not paid by the accused. There is nothing to show that an order was made staying execution of the judgment. The first we have of that is in the nunc pro tunc entry in the docket, wherein it is recited that "the court granted a stay of execution for ten days upon the defendant furnishing a bond signed by two good and sufficient sureties."
The undertaking by its terms is not a stay bond, not an undertaking that the accused at the end of any stay surrender himself up, and upon his failure so to do, or otherwise to hold himself amenable to the process of the court, the sureties would pay to the state or to the municipality a fixed and stipulated sum of money. To the contrary, the undertaking was in the nature of a guaranty, and a direct promise to pay the balance of the fine upon the accused's failure to pay it, not within 10 days, but within 30 days. The justice could not make the meaning or purpose of the undertaking different from what its terms purport by, 5 months after it was given, writing something nunc pro *Page 136 
tunc in the record without notice, motion, or consent. Whatever indulgence should be granted justices of the peace, and though formalities of their record be liberally viewed, still I cannot sanction such a nunc pro tunc practice, nor can I call what was done mere error.
As has been seen, the justice by statute is required to keep a docket, which ordinarily is the only memorial of his proceedings, and all that usually is required to be kept by him, and in which must be entered the proceedings of the court in an action, which, among other things, requires an entry of the judgment rendered and the time of rendering it. 15 R.C.L. 590; 16 R.C.L. 380. While the strictness required in keeping a docket of a district or superior court need not be observed by a justice of the peace as to proceedings in a cause before him, yet the substance of what he is required to enter may not be dispensed with. And though, as held by some of the authorities, the entries of such proceedings need not be made within the statutory time, yet most of the authorities are to the effect that the entries nevertheless are required to be made as nearly contemporaneously with the acts and the proceedings recorded as is practicable, and as may conveniently be done, and, when not so done, there is no authentic legal memorial of the proceeding, or of the rendition or entry of a judgment, and that one may not more than 5 months thereafter be supplied by a nunc pro tunc entry without notice, motion, or consent.
I therefore am of the opinion that there was no legal authority for the issuance of the commitment, and that the accused held thereunder was unlawfully detained and restrained of his liberty. It is not now a question to what extent the accused was prejudiced thereby. If there was no such proper and legal memorial of the rendition and entry of the judgment as to authorize the issuance of the commitment, the accused to obtain his discharge was not required to show to what extent he was prejudiced by his arrest and detention. It is enough when it was made to *Page 137 
appear that his arrest and detention were without authority and unlawful. Nor may it be said that, since the accused pleaded guilty to the charged offense, any kind of a proceeding had thereafter was good enough for him, or that before he may complain he is required to show that he cannot pay the balance of the fine, or go to jail, as well as he could have done when he pleaded guilty.